OVERTON, J.,
concurs in part and dissents in part with an opinion.
RULE 2.055 SIZE OF PAPER
(a) All pleadings, motions, petitions, briefs, notices, orders, judgments, decrees, opinions, and other papers and official documents filed in any court shall be filed on paper measuring 8V2 by 11 inches. Xerographic reduction of legal-*458size (8Vz by 14 inches) documents to letter size (8V2 by 11 inches) is prohibited.
(b) Any exhibit, or attachment filed with pleadings or papers may be filed in its original size.
(c) A IV2 inch square (IV2 by IV2 inches) in the upper right-hand corner of all papers filed shall be left blank for use by the clerk of court.
(d) No clerk of court shall refuse for filing any document or paper because of noncompliance with this rule. However, subsequent to January 1, 1991, upon request of the clerk of court, noncomplying documents shall be resubmitted in accordance with this rule.
(e) This rule shall become effective January 1, 1990. There shall be a one-year transition period from January 1, 1990 to January 1, 1991 during which time documents which heretofore were accepted for filing on legal-size (8V2 by 14 inches) paper will be accepted for filing on either legal- or letter-size paper. Effective January 1, 1991 all filings in any court must be in compliance with this rule.
COMMENT
Rule 2.055 is new. This rule aligns Florida’s court system with the federal court system and the court systems of the majority of our sister states by requiring in subdivision (a) that all pleadings, motions, petitions, briefs, notices, orders, judgments, decrees, opinions, or other papers filed with any Florida court be submitted on paper measuring 8V2 by 11 inches. Subdivision (e) provides a one-year transition period from the effective date of January 1, 1990 to January 1, 1991 during which time filings which traditionally have been accepted on legal-size paper will be accepted on either legal- or letter-size paper. The one-year transition period was provided to allow for the depletion of inventories of legal-size paper and forms. The one-year transition period was not intended to affect compliance with Florida Rule of Appellate Procedure 9.210(a)(1) which requires that typewritten appellate briefs be filed on paper measuring 8V2 by 11 inches. Nor was it intended that the requirement of Florida Rule of Appellate Procedure 9.210(a)(1) that printed briefs measure 6 by 9 inches be affected by the requirements of subdivision (a).
Subdivision (b), which recognizes an exception for exhibits or attachments, is intended to apply to documents such as wills and traffic citations which traditionally have not'been generated on letter-size paper.
Subdivision (c) was adopted to ensure that a IV2 inch square at the top right-hand corner of all filings is reserved for use by the clerk of court. Subdivision (d) was adopted to ensure that all papers and documents submitted for filing will be considered filed on the date of submission regardless of paper size. Subdivision (d) also ensures that after the one-year transition period of subdivision (e), filings which are not in compliance with the rule are resubmitted on paper measuring 8V2 by 11 inches.
This rule is not intended to apply to those instruments and documents presented to the clerk of the circuit court for recording in the Official Records under section 28.-222, Florida Statutes (1987). It is also not intended to apply to matters submitted to the clerk of the circuit court in his capacity as ex officio clerk of the board of county commissioners pursuant to article VIII, section (l)(d), Florida Constitution.